  Case 1:20-cv-20561-NLH Document 10 Filed 03/17/21 Page 1 of 2 PageID: 92



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
BRYAN AARON OSBORNE,           :
                               :
          Petitioner,          :    Civ. No. 20-20561 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
DAVID E. ORTIZ,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Bryan Aaron Osborne
51896-424
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Kristin Lynn Vassallo, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
970 Broad Street
Newark, NJ 07102

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Bryan Aaron Osborne filed a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF

No. 1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on February 18, 2021, see ECF No. 6; and
  Case 1:20-cv-20561-NLH Document 10 Filed 03/17/21 Page 2 of 2 PageID: 93



     WHEREAS, Respondent requests an extension until March 25,

2021 to submit its answer, ECF No. 9,

     THEREFORE, IT IS on this       17th    day of March, 2021

     ORDERED that Respondent’s request for an extension, ECF No.

9, is granted.    The response is due March 25, 2021; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                              s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
